Filed 12/9/15 P. v. Susoeff CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----




THE PEOPLE,

                   Plaintiff and Respondent,                                                 C076418

         v.                                                                     (Super. Ct. No. CRF130507)

MARK CLAYTON SUSOEFF,

                   Defendant and Appellant.


         Appointed counsel for defendant Mark Clayton Susoeff asked this court to review
the record to determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal. 3d 436 (Wende).) Finding no arguable error that would result in a
disposition more favorable to defendant, we affirm the judgment. We provide the
following brief description of the facts and procedural history of the case. (See People v.
Kelly (2006) 40 Cal. 4th 106, 110, 124.)




                                                             1
       On August 31, 2013, defendant met his girlfriend Anita outside a Walmart. They
argued, defendant hit Anita in the head and face, knocking out one of her teeth. Anita
called the police and reported the attack. Defendant was later arrested. When defendant
was taken into custody, the police found methamphetamine and marijuana in the
backpack he was carrying.
       The People charged defendant in Yuba County Superior Court case No. CRF-13-
507 (case No. 507) with abuse of a cohabitant resulting in a traumatic condition (Pen.
Code, §§ 273.5, subd. (a), 12022.7, subd. (e)--count 1) and possession of paraphernalia
for injecting or smoking a controlled substance (Health & Saf. Code, former § 11364.1--
count 2)1. Defendant pled no contest to abuse of a cohabitant, resulting in a traumatic
condition. In exchange, the People agreed defendant would serve no more than three
years in state prison and the remaining charge would be dismissed. The People also
agreed to postpone sentencing to allow defendant the opportunity to complete a drug
treatment program, which, if he completed it successfully, would permit defendant to
argue for probation at sentencing. Defendant was immediately transported to the
Salvation Army drug treatment facility.
       Defendant failed to appear at the next hearing and his release on his own
recognizance was revoked without bail. At that hearing, the court learned defendant left
the Salvation Army drug treatment program. When defendant appeared in court on
September 27, 2013, he was taken into custody and ordered to return to court on
October 16, 2013. The matter was continued twice in light of new charges pending in




1      Statutes 2011, chapter 738, section 11; repealed by Statutes 2014, chapter 331,
section 9.


                                            2
Yuba County Superior Court case No. CRF-13-563 (case No. 563), then set for judgment
and sentencing.
       On December 2, 2013, defendant asked the trial court for another opportunity to
participate in a drug treatment program, to find that his was an unusual case, and grant
him probation. The court refused and defendant asked that the matter be continued to
allow him to file a motion to withdraw his plea. Defendant did not file a motion to
withdraw his plea, and sentencing was continued another four times.
       On April 7, 2014, defendant appeared for judgment and sentencing. Defendant
argued this was an unusual case, warranting a grant of probation. The trial court was not
persuaded by defendant’s argument and sentenced him in case No. 507 to serve an
aggregate term of five years in state prison and awarded him 311 days of custody credit.
In case No. 563, the trial court sentenced defendant to serve three years concurrently with
his sentence in case No. 507 and awarded him 389 days of custody credit. The court also
ordered defendant to pay various fines and fees in both cases.
       Defendant appeals without a certificate of probable cause.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal. 3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.




                                              3
                                 DISPOSITION
     The judgment is affirmed.



                                                     /s/
                                          HOCH, J.


We concur:



         /s/
NICHOLSON, Acting P. J.



             /s/
BUTZ, J.




                                      4